UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6558



CURTIS NIXON,

                                              Plaintiff - Appellant,

          versus


WOLFE, Officer,

                                               Defendant - Appellee,
          and


CHARLOTTE-MECKLENBURG POLICE DEPARTMENT,

                                                           Defendant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-00-192)


Submitted:   July 31, 2002                 Decided:   August 23, 2002


Before WILKINS, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis Nixon, Appellant Pro Se.       Frank    Bayard   Aycock,   III,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Curtis Nixon appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 2002) complaint.      We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     Nixon v. Wolfe, No. CA-00-192 (W.D.N.C. Mar. 14,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2